DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-6, 8-12, 14, 16, 18, 20, 23, 24, and 27-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, Claims 1, 2, 4-6, 8-12, 14, 16, 18, 20, 23, 24, and 27-30 are within the four statutory categories. Claims 1, 2, 4-6, 8, 9, 10-12, and 23-24 are drawn to a method to implement a question prediction and answering engine for predicting questions a medical professional is attempting to answer, which is in the statutory category of processes, claims 14, 16, 18, 27, and 28 are drawn to a CRM to implement a question prediction and answering engine for predicting questions a medical professional is attempting to answer, which are within the statutory category of articles of manufacture; (the specification limits the CRM to non-transitory matter, see para. [0026]) and claims 20, 29, and 30 are drawn to an apparatus, which is within the statutory category of machines, thus all claims are within the four statutory categories (i.e. processes, articles of manufacture, and machines). 

Step 2A of the Alice/Mayo Test - Prong One
 Claim 1, which is a representative claim for all claims 1, 2, 4-6, 8-12, 14, 16, 18, 20, 23, 24, and 27-30, which is addressed below for 101 explanation purposes, recites: A method, in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor to implement a question prediction and answering engine for predicting questions a medical professional is attempting to answer, the method comprising:
training, by a personalized interaction learning engine, a machine learning model, comprising:
monitoring interaction of a user with an electronic medical record (EMR) to identify a user interaction pattern, wherein the user interaction pattern comprises one or more natural language questions entered by the user into an input device and submitted to a cognitive question answering system;
identifying a first set of questions within a predetermined set of questions that match the one or more questions entered by the user; 
correlating the one or more natural language questions entered by the user to the first set of questions; and 
training the machine learning model based on the user interaction pattern and the correlation between the one or more natural language questions entered by the user and the first set of questions; 
monitoring, by an interaction monitoring component executing within the question prediction and answering engine, interaction of a medical professional with a patient electronic medical record (EMR) to identify a medical professional interaction pattern;
applying, by a question selection component executing within the question prediction and answering engine, the machine learning model to the medical professional interaction pattern to select a second set of questions, from the predetermined set of questions, the medical professional is attempting to obtain an answer to from the patient EMR, wherein the machine learning model is configured to receive the medical professional interaction pattern and determine the second set of questions that correlate to the medical professional interaction pattern;
submitting, by a question submission component executing within the question prediction and answering engine, the second set of questions to a cognitive question answering system;
receiving, by an answer processing component executing within the question prediction and answering engine, answers to the second set of questions from the cognitive question answering system based on the patient EMR;
processing, by the answer processing component, the answers to the second set of questions to generate a set of answers to the second set of questions from at least a portion of the patient EMR; and
outputting, by the question prediction and answering engine, a report correlating the second set of questions and the set of answers to the medical professional.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because monitoring interaction of a user with an electronic medical record (EMR) to identify a user interaction pattern amounts to managing human behavior/interactions between people. Furthermore, such limitations recited in the broad manner set forth in the claim amount to observations/evaluations/judgments/analyses that can be performed in the human mind and therefore constitute (b) “a mental process.”  For instance, a human could “correlate” (compare, think about) one or more natural language questions entered by the user to the first set of questions.
Dependent Claims 2, 4-6, 8-12, 16, 18, 23, 24, and 27-30 include other limitations, for example Claim 2 recites, “wherein monitoring the interaction of the medical professional with the 

Step 2A of the Alice/Mayo Test - Prong Two
A method, in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor to implement a question prediction and answering engine for predicting questions a medical professional is attempting to answer, the method comprising:
training, by a personalized interaction learning engine, a machine learning model, comprising (using generic computer componentry to perform abstract idea as noted below, see MPEP 2106.05(f)):
monitoring interaction of a user with an electronic medical record (EMR) to identify a user interaction pattern, wherein the user interaction pattern comprises one or more natural language questions entered by the user into an input device and submitted to a cognitive question answering system (pre-solution activity as noted below, see MPEP 2106.05(g));
identifying a first set of questions within a predetermined set of questions that match the one or more questions entered by the user; 
correlating the one or more natural language questions entered by the user to the first set of questions; and 
training the machine learning model based on the user interaction pattern and the correlation between the one or more natural language questions entered by the user (pre-solution activity as noted below, see MPEP 2106.05(g)) and the first set of questions; 
monitoring, by an interaction monitoring component executing within the question prediction and answering engine (using generic computer componentry to perform abstract idea as noted below, see MPEP 2106.05(f)), interaction of a medical professional with a patient electronic medical record (EMR) to identify a medical professional interaction pattern;
applying, by a question selection component executing within the question prediction and answering engine (using generic computer componentry to perform abstract idea as noted below, see MPEP 2106.05(f)), the machine learning model to the medical professional interaction pattern to select a second set of questions, from the predetermined set of questions, the medical professional is attempting to obtain an answer to from the patient EMR, wherein the machine learning model is configured to receive the medical professional interaction pattern and determine the second set of questions that correlate to the medical professional interaction pattern;
submitting, by a question submission component executing within the question prediction and answering engine (using generic computer componentry to perform abstract idea as noted below, see MPEP 2106.05(f)), the second set of questions to a cognitive question answering system (extra-solution activity as noted below, see MPEP 2106.05(g));
receiving, by an answer processing component executing within the question prediction and answering engine (using generic computer componentry to perform abstract idea as noted below, see MPEP 2106.05(f)), answers to the second set of questions from the cognitive question answering system based on the patient EMR (extra-solution activity as noted below, see MPEP 2106.05(g));
processing, by the answer processing component (using generic computer componentry to perform abstract idea as noted below, see MPEP 2106.05(f)), the answers to the second set of questions to generate a set of answers to the second set of questions from at least a portion of the patient EMR; and
outputting, by the question prediction and answering engine, a report correlating the second set of questions and the set of answers to the medical professional (extra-solution activity as noted below, see MPEP 2106.05(g)).

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below.

Claims 1, 2, 4-6, 8-12, 14, 16, 18, 20, 23, 24, and 27-30 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “training, by a personalized interaction learning engine, a machine learning model,” “interaction monitoring component,” “a question selection component,” “question prediction and answering engine,” “a question submission component,” “an answer processing component,” and “a cognitive question answering system” implementing the claimed limitations, which amounts to merely invoking a generic computer as a tool to perform the abstract idea, e.g. paras. [0023], [0068], and [0088] of the present Specification, see MPEP 2106.05(f)
see, e.g., para. [0023] of the present Specification: An engine may be, but is not limited to, software, hardware and/or firmware or any combination thereof that performs the specified functions including, but not limited to, any use of a general and/or specialized processor in combination with appropriate software loaded or stored in a machine readable memory and executed by the processor.

add insignificant extra-solution activity to the abstract idea – for example, the recitation of “submitting…the second set of questions to a cognitive question answering system,” “receiving… answers to the second set of questions from the cognitive question answering system based on the patient EMR,” “entered by the user” and “into an input device,“ which amounts to mere data gathering, the recitation of “wherein the user interaction pattern comprises one or more natural language questions entered by the user into an input device and submitted to a cognitive question answering system,“ which amounts to selecting a particular data source or type of data to be manipulated, and the recitation of “outputting, by the question prediction and answering engine, a report correlating the second set of questions and the set of answers to the medical professional,” which amounts to insignificant application, see MPEP 2106.05(g). see MPEP 2106.05(g)
generally link the abstract idea to a particular technological environment or field of use – for example which amounts to limiting the abstract idea to the field of healthcare/the environment of computers, see MPEP 2106.05(h))

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
the recitation of “submitting…the second set of questions to a cognitive question answering system,” “receiving… answers to the second set of questions from the cognitive question answering system based on the 
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Paras. [0023], [0068], and [0088] of the present Specification of disclose that the additional elements (i.e. the actual computer structure required to execute the claimed limitations) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. outputting data and performing calculations on the data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. processing the answers to the set of questions to generate a set of answers to the set of questions from at least a portion of the patient EMR) and does not impose meaningful limits on the scope of the claims;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites receiving answers to the set of questions from the cognitive question answering system based on the patient EMR;
Dependent claims 2, 4-6, 8-12, 16, 18, 23, 24, and 27-30 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the submitting of claim 24, the outputting the report recited of claim 9), storing and retrieving information in memory and/or performing repetitive calculations (e.g. the monitoring an interaction of claim 2; the determining of claims 4-6, 16, 27-30; the generating a GUI of claims 8-12, and the modifying of claim 18), and/or selecting a particular data source or type of data to be manipulated (e.g. the selecting questions of claims 23 and 24).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Claims 1, 2, 4-6, 8-12, 14, 16, 18, 20, 23, 24, and 27-30 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 8-12, 14, 16, 18, 20, 23, 24, and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 14, and 20 recite: “wherein the user interaction pattern comprises one or more natural language questions.” It is unclear how a user interaction patterns can comprise questions, including natural language questions. The phrase is being construed such that the user interaction patterns include requests for data by the user, and each such request is considered a question. Para. [0097] does not remedy this deficiency.
Claims 2, 4-6, 8-12, 16, 18, 23, 24, and 27-30 are rejected at least due to their dependency from Claims 1, 14, and 20, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 8-12, 14, 16, 18, 20, 23, 24, and 27-30 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0156921 to Kohli, et al. (“Kohli”) in view of U.S. Patent Publication No. 2015/0193583 to McNair, et al. (“McNair”).

Regarding claim 1, Kohli discloses: 
A method, in a data processing system comprising a processor and a memory, ([0005] and [0042]: disclosing a processor and memory used to identify questions, construed as data requests, such as click requests for data, and predict answers, construed as the data that is presented as a result of the data requests.) the memory comprising instructions that are executed by the processor to specifically configure the processor to implement a question prediction and answering engine for predicting questions a medical professional is attempting to answer, the method comprising: ([0042]: disclosing an algorithm learned from user’s interactions with medical records, for example radiologists, which predicts the most relevant data a radiologist would like to view.  Anticipates the user’s questions, desired data to look at, and then presents the anticipated records as an answer to the user’s anticipated data questions.);
training, by a personalized interaction learning engine, a machine learning model, comprising: (para. [0143]: the imaging related clinical context (IRCC) includes machine-learning);
monitoring interaction of a user with an electronic medical record (EMR) to identify a user interaction pattern, (para. [0042]: the reference teaches monitoring “what users click on and view,” within an electronic health record to develop “usage information,” construed as a user interaction pattern) wherein the user interaction pattern comprises one or more questions entered by the user into an input device (para. [0042]: the users click on and view specific parts of the patient and image-specific information, construed as one or more questions entered by the user) and submitted to a cognitive question answering system (para. [0156]: questions are analyzed by a machine learning system, construed as submitted to a cognitive question answering system. Note: Examiner is construing the term “questions” to include patterns of data or document requests);
identifying a first set of questions within a predetermined set of questions that match the one or more questions entered by the user; (para. [0042]: the system identifies patterns of what users clicked on and viewed, this sequence of data requests is construed as a first set of questions, which are requests for patient and image-specific information from disparate source systems (para. [0039]), construed as a predetermined set of questions);
correlating the one or more questions entered by the user to the first set of questions; and (para. [0042]: the data patterns/questions are interpreted to gain context, such as to identify underlying conditions (see para. [0044]), construed as correlating the questions entered by the user to the first set of questions);
training the machine learning model based on the user interaction pattern and the correlation between the one or more questions entered by the user and the first set of questions; (para. [0031]: the deep learning model incorporates “feedback to learn over time how to best select and present relevant clinical data,” which includes the patterns of usage, construed as training the machine learning model based on the interaction patterns.);
monitoring, by an interaction monitoring component executing within the question prediction and answering engine, interaction of a medical professional with a patient electronic medical record (EMR) to identify a medical professional interaction pattern; (para. [0042]: monitoring “what users click on and view,” (users include care providers, see para. [0086]), construed as medical professionals.  The system uses the model trained using user’s interaction patterns and then uses the model results for future users, such as the claimed “medical professional”, to anticipate their “questions,” or data request, and produce the data they most likely desire, or “answers” to their “questions”.);
applying, by a question selection component executing within the question prediction and answering engine, the machine learning model to the medical professional interaction pattern (para. [0042]: a “deep learning algorithm,” construed as a machine learning model, is applied to the usage information) to select a second set of questions, from the predetermined set of questions, the medical professional is attempting to obtain an answer to from the patient EMR (para. [0042]: the system identifies data patterns/questions from multiple users to gain context, construed as a second set of questions, from disparate source systems (para. [0039]), construed as a predetermined set of questions) wherein the machine learning model is configured to receive the medical professional interaction pattern and determine the second set of questions that correlate to the medical professional interaction pattern; (para. [0042]: the IRCC provides clinical decision support, such as determining a question of interest to a user (construed as a determining the set of questions that correlate to the interaction pattern), see paras. [0031]);
submitting, by a question submission component executing within the question prediction and answering engine, the second set of questions to the cognitive question answering system; (para. [0156]: the prior identified patterns/gained contexts, construed as the second set of questions, are analyzed by a machine learning system, construed as submitted to a cognitive question answering system);
receiving, by an answer processing component executing within the question prediction and answering engine, answers to the second set of questions from the cognitive question answering system based on the patient EMR; (para. [0158]: the usage patterns/questions, are received by a relevancy algorithm to determine an indication of relevancy, construed as an answer. Such as identifying relevant documents and data for a clinical scenario such as a foot x-ray);
processing, by the answer processing component, the answers to the second set of question to generate a set of answers to the second set of questions from at least a portion of the patient EMR; and ([0044]: the context (including reasons for an exam or underlying patient conditions) is interpreted to answer queries, such as a patient’s underlying condition. [0158] and [0159], such as identifying relevant documents and data for a clinical scenario such as a foot x-ray);
outputting, by the question prediction and answering engine, a report correlating the second set of questions and the set of answers to the medical professional. ([0041]: the system displays pertinent information to the user. [0159] and [0160] Such as outputting documents found to be associated with the event (e.g. foot x-ray) to help enrich and enlighten examination, diagnosis and treatment for the patient).
Kohli discusses using [0161] using natural language processing for documentation and that user data requests are monitored; However Kohli, does not explicitly recite where the user’s data requests that are monitored are in the form of natural language questions.
McNair teaches that it is old and well known in the art of data entry and analysis for healthcare analytics at the time of filing to include: natural language questions (para. [0167]: to track and use data requests in the form of natural language questions, such as “do you have swelling in your ankles or legs?” (Fig. 5E) to improve convenience of diagnosis. [0194] teaches scenarios where questions are based on the providers specialty and patient’s condition).
Therefore, it would have been obvious to one having ordinary skill in the art of data entry and analysis for healthcare analytics at the time of filing to modify the data requests in Kohli to include natural language questions, as taught by McNair, in order to improve convenience and diagnoses. 

Regarding claim 4, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
determining a context of the interaction of the medical professional with the patient EMR; and (Kohli, para. [0041]: the system determines a context of a user’s usage information);
However, Kohli does not explicitly recite prioritizing the second set of questions based on the determined context.
McNair teaches that it is old and well known in the art of healthcare at the time of filing to include: prioritizing the second set of questions based on the determined context.  (McNair – paras. [0165] and [0167]: the method, 4900 includes a making a clinical decision related a health condition that determines subsequent questions in a series of questions based on the answer to an earlier question, e.g., the earlier question determines the context of the interaction and the subsequent questions are prioritized based on the earlier question).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Kohli to include prioritizing the set of questions based on the determined context, as taught by McNair, because McNair suggests this feature is beneficial to improving predictive, preventative, screening and monitoring services. 

Regarding claim 6, the combination discloses each of the limitations of claim 4 as discussed above. However, Kohli does not explicitly recite wherein prioritizing the set of questions comprises prioritizing the set of questions based on what medications the patient is taking, medication side effects, patient vital signs, or blood test results.
McNair teaches that it is old and well known in the art of healthcare at the time of filing to include: wherein prioritizing the second set of questions comprises prioritizing the second set of questions based on what medications the patient is taking, medication side effects, patient vital signs, or blood test results. (McNair – para. [0122]: the method of McNair discloses facilitating decision making by considering such variables as medications).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Kohli to include wherein prioritizing the set of questions comprises prioritizing the set of questions based on what medications the patient is taking, medication side effects, patient vital signs, or blood test results, as taught by McNair, because McNair suggests this feature is beneficial to improving predictive, preventative, screening and monitoring services. 

Regarding claim 8, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein processing the answers to the second set of questions comprises modifying a form of the answers to be included in a graphical user interface (GUI). (Kohli, para. [0041]: the system displays pertinent information in a condensed format, construed as modifying the form of the answers).

Regarding claim 9, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein outputting the report comprises generating a graphical user interface (GUI) to present the answers to the second set of questions to the medical professional as a tailored, cognitive information retrieval.  (Kohli, para. [0041]: the system displays pertinent information in a condensed format, construed as modifying the form of the answers).

Regarding claim 10, the combination discloses each of the limitations of claim 9 as discussed above, and further discloses:
wherein the GUI presents the answers to the second set of questions in association with the second set of questions.  (Kohli, para. [0041]: the system displays pertinent information, construed as answer, which as associated with the set of questions).
Regarding claim 11, the combination discloses each of the limitations of claim 9 as discussed above. However, Kohli does not explicitly recite wherein the GUI provides links to portions of the patient EMR in association with the answers to the set of questions.
McNair teaches that it is old and well known in the art of healthcare at the time of filing to include: wherein the GUI provides links to portions of the patient EMR in association with the answers to the second set of questions.  (McNair – para. [0188]: the method of McNair discloses providing a link to a portion of a patient’s chart [see Figs. 5A-5F] in response to a submitted answers).


Regarding claim 12, the combination discloses each of the limitations of claim 9 as discussed above. However, Kohli does not explicitly recite wherein the GUI presents areas needing additional data retrieval based on questions in the set of questions for which an answer could not be found in the patient EMR.
McNair teaches that it is old and well known in the art of healthcare at the time of filing to include: wherein the GUI presents areas needing additional data retrieval based on questions in the second set of questions for which an answer could not be found in the patient EMR.  (McNair – paras. [0190] and [0195]: the method of McNair discloses displaying questions, for example by radio buttons or check boxes, which cannot be answered by the patient’s medical record and provide the caregiver the opportunity to input the answer. And “[i]n some embodiments, the missing information prompts a dynamic assessment such as the questionnaire presented in area 5050.”).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Kohli to include wherein the GUI presents areas needing additional data retrieval based on questions in the set of questions for which an answer could not be found in the patient EMR, as taught by McNair, because McNair suggests this feature is beneficial to improving identification of risk factors. 

Regarding claim 14, the Kohli discloses:
A computer program product comprising a computer readable storage medium having a computer readable program stored therein, ([0005]: disclosing a processor and memory used to identify questions and predict answers) wherein the computer readable program, when executed on at least one processor of a data processing system, causes the data processing system to implement a question prediction and answering engine for predicting questions a medical professional is attempting to answer, wherein the computer readable program causes the data processing system to: ([0042]: disclosing an algorithm learned from users, for example radiologists, which predicts the most relevant data)
train, by a personalized interaction learning engine, a machine learning model comprising: (para. [0143]: the imaging related clinical context (IRCC) includes machine-learning)
monitoring interaction of a user with an electronic medical record (EMR) to identify a user interaction pattern, (para. [0042]: the reference teaches monitoring “what users click on and view,” within an electronic health record to develop “usage information,” construed as a user interaction pattern) wherein the user interaction pattern comprises one or more natural language questions entered by the user into an input device (para. [0042]: the users click on and view specific parts of the patient and image-specific information, construed as one or more questions entered by the user) and submitted to a cognitive question answering system (para. [0156]: questions are analyzed by a machine learning system, construed as submitted to a cognitive question answering system. Note: Examiner is construing the term “questions” to include patterns of data or document requests);
identifying a first set of questions within a predetermined set of questions that match the one or more questions entered by the user; (para. [0042]: the system identifies patterns of what users clicked on and viewed is construed as a first set of questions, and patient and image-specific information from disparate source systems (para. [0039]), construed as a predetermined set of questions);
correlating the one or more questions entered by the user to the first set of questions; and (para. [0042]: the data patterns/questions are interpreted to gain context, such as to identify underlying conditions (see para. [0044]), construed as correlating the questions entered by the user to the first set of questions);
training the machine learning model based on the user interaction pattern and the correlation between the one or more questions entered by the user and the first set of questions; (para. [0031]: the deep learning model incorporates “feedback to learn over time how to best select and present relevant clinical data,” which includes the patterns of usage, construed as training the machine learning model based on the interaction patterns);
monitor, by an interaction monitoring component executing within the question prediction and answering engine, interaction of a medical professional with a patient electronic medical record (EMR) to identify a medical professional interaction pattern; (para. [0042]: monitoring “what users click on and view,” (users include care providers, see para. [0086]), construed as medical professionals);
apply, by a question selection component executing within the question prediction and answering engine, the machine learning model to the medical professional interaction pattern (para. [0042]: a “deep learning algorithm,” construed as a machine learning model, is applied to the usage information) to select a second set of questions, from the predetermined set of questions, the medical professional is attempting to obtain an answer to from the patient EMR (para. [0042]: the system identifies data patterns/questions from multiple users to gain context, construed as a second set of questions, from disparate source systems (para. [0039]), construed as a predetermined set of questions) wherein the machine learning model is configured to receive the medical professional interaction pattern and determine the second set of questions that correlate to the medical professional interaction pattern; (para. [0042]: the IRCC provides clinical decision support, such as determining a question of interest to a user (construed as a determining the set of questions that correlate to the interaction pattern), see paras. [0031]);
submit, by a question submission component executing within the question prediction and answering engine, the second set of questions to the cognitive question answering system; (para. [0156]: the prior identified patterns/gained contexts, construed as the second set of questions, are analyzed by a machine learning system, construed as submitted to a cognitive question answering system);
receive, by an answer processing component executing within the question prediction and answering engine, answers to the second set of questions from the cognitive question answering system based on the patient EMR; (para. [0158]: the usage patterns/questions, are received by a relevancy algorithm to determine an indication of relevancy, construed as an answer);
process, by the answer processing component, the answers to the second set of question to generate a set of answers to the second set of questions from at least a portion of the patient EMR; and ([0044]: the context (including reasons for an exam or underlying patient conditions) is interpreted to answer queries, such as a patient’s underlying condition);
output, by the question prediction and answering engine, a report correlating the second set of questions and the set of answers to the medical professional. ([0041]: the system displays pertinent information to the user).
Kohli discusses using [0161] using natural language processing for documentation and that user data requests are monitored; However Kohli, does not explicitly recite where the user’s data requests that are monitored are in the form of natural language questions.
McNair teaches that it is old and well known in the art of data entry and analysis for healthcare analytics at the time of filing to include: natural language questions (para. [0167]: to track and use data requests in the form of natural language questions, such as “do you have swelling in your ankles or legs?” (Fig. 5E) to improve convenience of diagnosis. [0194] teaches scenarios where questions are based on the providers specialty and patient’s condition).
Therefore, it would have been obvious to one having ordinary skill in the art of data entry and analysis for healthcare analytics at the time of filing to modify the data requests in Kohli to include natural language questions, as taught by McNair, in order to improve convenience and diagnoses. 

Regarding claim 16, the combination discloses each of the limitations of claim 14 as discussed above, and further discloses:
determine a context of the interaction of the medical professional with the patient EMR; and (Kohli, para. [0041]: the system determines a context of a user’s usage information);
However, Kohli does not explicitly recite prioritize the set of questions based on the determined context.
McNair teaches that it is old and well known in the art of healthcare at the time of filing to include: prioritize the second set of questions based on the determined context.  (McNair – paras. [0165] and [0167]: the method, 4900 includes a making a clinical decision related a health condition that determines subsequent questions in a series of questions based on the answer to an earlier question, e.g., the earlier question determines the context of the interaction and the subsequent questions are prioritized based on the earlier question).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Kohli to include prioritize the set of questions based on the determined context, as taught by McNair, because McNair suggests this feature is beneficial to improving predictive, preventative, screening and monitoring services. 

Regarding claim 18, the combination discloses each of the limitations of claim 17 as discussed above, and further discloses:
wherein processing the answers to the second set of questions comprises modifying a form of the answers to be included in a graphical user interface (GUI).  (Kohli, para. [0041]: the system displays pertinent information in a condensed format, construed as modifying the form of the answers).

Regarding claim 20, the McNair discloses:
An apparatus comprising: ([0042]: disclosing a system for users, for example radiologists, which predicts the most relevant data)
a processor; a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to implement a question prediction and answering engine for predicting questions a medical professional is attempting to answer, wherein the instructions cause the processor to: ([0005]: disclosing a processor and memory used to identify questions and predict answers)
training, by a personalized interaction learning engine, a machine learning model, comprising: (para. [0143]: the imaging related clinical context (IRCC) includes machine-learning);
monitoring interaction of a user with an electronic medical record (EMR) to identify a user interaction pattern, (para. [0042]: the reference teaches monitoring “what users click on and view,” within an electronic health record to develop “usage information,” construed as a user interaction pattern) wherein the user interaction pattern comprises one or more questions entered by the user into an input device (para. [0042]: the users click on and view specific parts of the patient and image-specific information, construed as one or more questions entered by the user) and submitted to a cognitive question answering system (para. [0156]: questions are analyzed by a machine learning system, construed as submitted to a cognitive question answering system. Note: Examiner is construing the term “questions” to include patterns of data or document requests);
identifying a first set of questions within a predetermined set of questions that match the one or more questions entered by the user (para. [0042]: the system identifies patterns of what users clicked on and viewed is construed as a first set of questions, and patient and image-specific information from disparate source systems (para. [0039]), construed as a predetermined set of questions);
correlating the one or more questions entered by the user to the first set of questions; and (para. [0042]: the data patterns/questions are interpreted to gain context, such as to identify underlying conditions (see para. [0044]), construed as correlating the questions entered by the user to the first set of questions);
training the machine learning model based on the user interaction pattern and the correlation between the one or more questions entered by the user and the first set of questions; (para. [0031]: the deep learning model incorporates “feedback to learn over time how to best select and present relevant clinical data,” which includes the patterns of usage, construed as training the machine learning model based on the interaction patterns);
monitor, by an interaction monitoring component executing within the question prediction and answering engine, interaction of a medical professional with a patient electronic medical record (EMR) to identify a medical professional interaction pattern; (para. [0042]: monitoring “what users click on and view,” (users include care providers, see para. [0086]), construed as medical professionals);
apply, by a question selection component executing within the question prediction and answering engine, the machine learning model to the medical professional interaction pattern (para. [0042]: a “deep learning algorithm,” construed as a machine learning model, is applied to the usage information) to select a second set of questions, from the predetermined set of questions, the medical professional is attempting to obtain an answer to from the patient EMR (para. [0042]: the system identifies data patterns/questions from multiple users to gain context, construed as a second set of questions, from disparate source systems (para. [0039]), construed as a predetermined set of questions) wherein the machine learning model is configured to receive the medical professional interaction pattern and determine the second set of questions that correlate to the medical professional interaction pattern; (para. [0042]: the IRCC provides clinical decision support, such as determining a question of interest to a user (construed as a determining the set of questions that correlate to the interaction pattern), see paras. [0031]);
submit, by a question submission component executing within the question prediction and answering engine, the second set of questions to the cognitive question answering system; (para. [0156]: the prior identified patterns/gained contexts, construed as the second set of questions, are analyzed by a machine learning system, construed as submitted to a cognitive question answering system);
receive, by an answer processing component executing within the question prediction and answering engine, answers to the second set of questions from the cognitive question answering system based on the patient EMR; (para. [0158]: the usage patterns/questions, are received by a relevancy algorithm to determine an indication of relevancy, construed as an answer);
process, by the answer processing component, the answers to the second set of question to generate a set of answers to the second set of questions from at least a portion of the patient EMR; and ([0044]: the context (including reasons for an exam or underlying patient conditions) is interpreted to answer queries, such as a patient’s underlying condition);
output, by the question prediction and answering engine, a report correlating the second set of questions and the set of answers to the medical professional. ([0041]: the system displays pertinent information to the user).
Kohli discusses using [0161] using natural language processing for documentation and that user data requests are monitored; However Kohli, does not explicitly recite where the user’s data requests that are monitored are in the form of natural language questions.
McNair teaches that it is old and well known in the art of data entry and analysis for healthcare analytics at the time of filing to include: natural language questions (para. [0167]: to track and use data requests in the form of natural language questions, such as “do you have swelling in your ankles or legs?” (Fig. 5E) to improve convenience of diagnosis. [0194] teaches scenarios where questions are based on the providers specialty and patient’s condition).
Therefore, it would have been obvious to one having ordinary skill in the art of data entry and analysis for healthcare analytics at the time of filing to modify the data requests in Kohli to include natural language questions, as taught by McNair, in order to improve convenience and diagnoses. 

Regarding claim 23, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
examining features from the user interaction pattern; (Kohli, paras. [0031] – [0042]: the IRCC selects questions based on characteristics, such as what users click on and view, construed as features of the patterns of usage)
treating the features as if they are evidence passages or portions for candidate answers to a question; and (Kohli, paras. [0043] – [0044]: the features are treated as data, construed as evidence)
determining which questions from a predetermined set of questions the evidence passages would answer. (Kohli, para. [0044]: the questions are answered using evidence, such as reasons for the exam and exam context).

Regarding claim 24, the combination discloses each of the limitations of claim 21 as discussed above, and further discloses:
submitting each question from a predetermined set of questions to the cognitive question answering system to determine a set of evidence passages or portions that support an answer to each question; and (Kohli, para. [0044]: the questions are answered by the IRCC using evidence, such as reasons for the exam and exam context).
determining which sets of evidence passages or portions match the user interaction pattern.  (Kohli, para. [0031] and [0140]: the IRCC answers questions such as, “What are the patient's underlying conditions, including condition severity and impacted body region,” which are part of the interaction pattern, and includes determining a question of interest, which may come from a set of questions, such as the “two main question”).

Regarding claim 27, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
examining features from the user interaction pattern; (Kohli, paras. [0031] – [0042]: the IRCC selects questions based on characteristics, such as what users click on and view, construed as features of the patterns of usage)
treating the features as if they are evidence passages or portions for candidate answers to a question; and (Kohli, paras. [0043] – [0044]: the features are treated as data, construed as evidence)
determining which questions from a predetermined set of questions the evidence passages would answer. (Kohli, para. [0044]: the questions are answered using evidence, such as reasons for the exam and exam context).

Regarding claim 28, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
submitting each question from a predetermined set of questions to the cognitive question answering system to determine a set of evidence passages or portions that support an answer to each question; and (Kohli, para. [0044]: the questions are answered by the IRCC using evidence, such as reasons for the exam and exam context)
determining which sets of evidence passages or portions match the user interaction pattern. (Kohli, para. [0031] and [0140]: the IRCC answers questions such as, “What are the patient's underlying conditions, including condition severity and impacted body region,” which are part of the interaction pattern, and includes determining a question of interest, which may come from a set of questions, such as the “two main question”).

Regarding claim 29, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
examining features from the user interaction pattern; (Kohli, paras. [0031] – [0042]: the IRCC selects questions based on characteristics, such as what users click on and view, construed as features of the patterns of usage)
treating the features as if they are evidence passages or portions for candidate answers to a question; and (Kohli, paras. [0043] – [0044]: the features are treated as data, construed as evidence)
determining which questions from a predetermined set of questions the evidence passages would answer. (Kohli, para. [0044]: the questions are answered using evidence, such as reasons for the exam and exam context).

Regarding claim 30, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
submitting each question from a predetermined set of questions to the cognitive question answering system to determine a set of evidence passages or portions that support an answer to each question; and (Kohli, para. [0044]: the questions are answered by the IRCC using evidence, such as reasons for the exam and exam context).
determining which sets of evidence passages or portions match the user interaction pattern.  (Kohli, para. [0031] and [0140]: the IRCC answers questions such as, “What are the patient's underlying conditions, including condition severity and impacted body region,” which are part of the interaction pattern, and includes determining a question of interest, which may come from a set of questions, such as the “two main question”).

Claims 2 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0156921 to Kohli, et al. (“Kohli”) in view of U.S. Patent Publication No. 2015/0193583 to McNair, et al. (“McNair”) in further view of U.S. Patent App. Pub. No. 2002/0065686 to Monteleone, et al. (“Monteleone”).

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
Monteleone teaches that it is old and well known in the art of healthcare to monitor the interaction of the medical professional with the EMR comprises detecting an interaction from the set consisting of a portions of the EMR the medical professional views order in which the medical professional views EMR portions, the medical professional hovering a cursor over a particular location in the EMR, or the medical professional zooming on the at least a portion of the patient EMR.  (Monteleone, paras. [0033] and [0039]: Monteleone teaches a user interface for accessing patient information where a doctor can select a patient from a list via a mouse click. A doctor would have to hover over a particular patient, construed as hovering over a particular location in the EMR, before the patient is selected from the list.) to provide a faster, more effective and user friendly means for navigating patient medical data associated with groupings of patients in a network environment including accessing, correlating, tracking and displaying patient medical information derived from a plurality of sources. Monteleone, para. [0004]. 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Kohli to provide monitoring of user’s interaction with a record, as taught by Monteleone, to obtain user preferences and make more accurate diagnosis predictions. 

Regarding claim 5, the combination discloses each of the limitations of claim 4 as discussed above, and further discloses:
Monteleone teaches that it is old and well known in the art of healthcare to monitor the interaction of the medical professional with the EMR comprises detecting an interaction from the set consisting of portions of the EMR the medical professional views, drill down an order in which the medical professional views EMR portions, the medical professional hovering a cursor over a particular location in the EMR, or the medical professional zooming on the at least a portion of the patient EMR.  (Monteleone, paras. [0033] and [0039]: Monteleone teaches a user interface for accessing patient information where a doctor can select a patient from a list via a mouse click. A doctor would have to hover over a particular patient, construed as hovering over a particular location in the EMR, before the patient is selected from the list.) to provide a faster, more effective and user friendly means for navigating patient medical data associated with groupings of patients in a network environment including accessing, correlating, tracking and displaying patient medical information derived from a plurality of sources. Monteleone, para. [0004].
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of McNair to provide monitoring of user’s interaction with a record, as taught by Monteleone, to obtain user preferences and in turn make more accurate diagnosis predictions. 

Response to Applicant’s Arguments
Applicant’s arguments and amendments, filed on 10/20/2020, with respect to the 35 USC § 112(b) rejection of claims 1, 14, and 20 have been considered, but are not persuasive. Paragraph [0097] states:
FIG. 4 is a block diagram illustrating a personalized interaction learning engine in accordance with an illustrative embodiment. Personalized interaction learning engine 400 includes interaction monitoring component 401, prototypical question identification component 402, and machine learning component 403. Interaction monitoring component 401 monitors a user interactions with electronic medical records 420 using input devices 411 and display 412. Input devices 411 may include a keyboard, a mouse, or other known or future input devices. As the user interacts with EMR data 420, interaction monitoring component 401 detects information, such as questions asked by the user, which portions of the EMR the user views, the order in which the user asks questions, the order in which the user views EMR portions, whether the user hovers the mouse cursor over a particular location in the EMR, whether the user zooms in on a portion of an image in the EMR, etc.

While the specification states that “interaction monitoring component 401 detects information, such as questions.” It does not state that the interaction pattern comprises questions. 
Therefore, Claims 1, 2, 4-6, 8-12, 14, 16, 18, 20, 23, 24, and 27-30 are nonetheless rejected under 35 U.S.C. 112(b).

with respect to the 35 USC § 101 rejection of claim 1 have been considered. However, the argument is not persuasive.
Applicant cites paragraphs [0017] - [0020] to show an improvement to the technology. However, the improvements, such as saving time [0018], avoiding unnecessary testing [0018],and alleviating the burden on medical professions [0020], are improvements to the abstract idea of questioning a patient, which is merely a method of organizing human activity. Therefore, the argument is not persuasive. 
	Applicant states that the subject matter cannot be performed in the human mind, because “a human mind cannot apply a machine learning model.” The argument is not persuasive because claims can recite a mental process even if they are claimed as being performed on a computer, for example when the claimed system and method can be “performed by humans without a computer.” Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1318, 1324 (Fed. Cir. 2016). Furthermore, the steps of training the machine-learning model only define the abstract idea of organizing human activity.
	Next, Applicant argues that the present claims do not recite an abstract idea because they are similar to 2106.04(a)(1), example vi. The argument is not persuasive because example vi is not similar to the present claims. Example vi contains is directed to different subject matter (arranging icons on a GUI), and contains limitations (receiving a user selection to organize each icon based on the amount of use of each icon, determining the amount of use of each icon by using a processor to track the amount of memory allocated to the application associated with the icon over a period of time, and automatically moving the most used icons to a position in the GUI closest to the start icon of the computer system based on the determined amount of use) that are not similar to the present claims.
	Lastly, Applicant argues that the claims are integrated into a practical application because the additional elements “give the data processing system a function it could not 
Claims 1, 2, 4-6, 8-12, 14, 16, 18, 20, 23, 24, and 27-30 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “training, by a personalized interaction learning engine, a machine learning model,” “interaction monitoring component,” “a question selection component,” “question prediction and answering engine,” “a question submission component,” “an answer processing component,” and “a cognitive question answering system” implementing the claimed limitations, which amounts to merely invoking a generic computer as a tool to perform the abstract idea, e.g. paras. [0023], [0068], and [0088] of the present Specification, see MPEP 2106.05(f)
see, e.g., para. [0023] of the present Specification: An engine may be, but is not limited to, software, hardware and/or firmware or any combination thereof that performs the specified functions including, but not limited to, any use of a general and/or specialized processor in combination with appropriate software loaded or stored in a machine readable memory and executed by the processor.

add insignificant extra-solution activity to the abstract idea – for example, the recitation of “submitting…the second set of questions to a cognitive question answering system,” “receiving… answers to the second set of questions from the cognitive question answering system based on the patient EMR,” “entered by the user” and “into an input device,“ which amounts to mere data gathering, the recitation of “wherein the user interaction pattern comprises one or more natural language questions entered by the user into an input device and submitted to a cognitive question answering system,“ which amounts to selecting a particular data source or type of data to be manipulated, and the recitation of “outputting, by the question prediction and answering engine, a report correlating the second set of questions and the set of answers to the medical professional,” which amounts to insignificant application, see MPEP 2106.05(g). see MPEP 2106.05(g)
generally link the abstract idea to a particular technological environment or field of use – for example which amounts to limiting the abstract idea to the field of healthcare/the environment of computers, see MPEP 2106.05(h))

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
the recitation of “submitting…the second set of questions to a cognitive question answering system,” “receiving… answers to the second set of questions from the cognitive question answering system based on the patient EMR,” “entered by the user” and “into an input device,“ which amounts to mere data gathering, the recitation of “wherein the user interaction pattern comprises one or more natural language questions entered by the user into an input device and submitted to a cognitive question answering system,“ which amounts to selecting a particular data source or type of data to be manipulated, and the recitation of “outputting, by the question prediction and answering engine, a report correlating the second set of questions and the set of answers to the medical professional,” which amounts to insignificant application
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Paras. [0023], [0068], and [0088] of the present Specification of disclose that the additional elements (i.e. the actual computer structure required to execute the claimed limitations) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. outputting data and performing calculations on the data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention outputs a report;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. processing the answers to the set of questions to generate a set of answers to the set of questions from at least a portion of the patient EMR) and does not impose meaningful limits on the scope of the claims;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites receiving answers to the set of questions from the cognitive question answering system based on the patient EMR;
Dependent claims 2, 4-6, 8-12, 16, 18, 23, 24, and 27-30 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the submitting of claim 24, the outputting the report recited of claim 9), storing and retrieving information in memory and/or performing repetitive calculations (e.g. the monitoring an interaction of claim 2; the determining of claims 4-6, 16, 27-30; the generating a GUI of claims 8-12, and the modifying of claim 18), and/or selecting a particular data source or type of data to be manipulated (e.g. the selecting questions of claims 23 and 24).

Claims 1, 2, 4-6, 8-12, 14, 16, 18, 20, 23, 24, and 27-30 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Applicant’s arguments and amendments, filed on 10/20/2020, with respect to the 35 USC § 102 rejection of Claims 1, 8-10, 14, 18, 20, 23, 24, and 27-30 have been considered but are not persuasive. 
Applicant argues that Kohli fails to disclose: “monitoring interaction of a user with an EMR to identify a user interaction pattern that comprises one or more natural language questions entered by the user into an input device and submitted to a cognitive question and answering system.” Because this includes the most recent claim amendments, the argument is moot, as the claim has now been rejected under 35 U.S.C. § 103 as being obvious over Kohli in view of McNair. 
Next, Applicant argues that Kohli fails to disclose: “correlating the one or more questions entered by the user to the first set of questions.” Contrary to the Applicant’s statement that the Office Action “proffers no analysis as to why the cited portions of Kohli teach correlating the one or more questions entered by the user to the first set of questions other than to baldly assert that the actual teachings are “construed” as the claimed features,” the Office Action states: “para. [0042]: the data patterns/questions are interpreted to gain context, such as to identify underlying conditions (see para. [0044]),” which is construed as correlating questions. 
Applicant argues that Kohli fails to teach: “training a machine learning model based on a correlation between questions entered by a user and questions selected form a predetermined set of questions.” Kohli teaches incorporating into the deep learning model (machine learning), feedback to learn over time how to best select and present relevant clinical data (train the model), which includes the patterns of usage (user interaction pattern) to answer questions by a physician. 
patterns of data or document requests,” as noted in the non-final office action dated 7/21/2020. 
Applicant argues that Kohli fails to teach: submitting the second set of questions to the cognitive question answering system” because a machine learning system is not a cognitive question answering system. The argument is not persuasive because the Present Specification does not so limit the claimed cognitive question answering system.
With regard to Claims 23 and 24, Applicant argues that Kohli fails to teach: “treating features derived from a user interaction pattern as evidence passages or portions for candidate answers.” According to paragraphs [0031] and [0140], the IRCC answers questions such as, “What are the patient's underlying conditions, including condition severity and impacted body region,” which are part of the interaction pattern, and includes determining a question of interest, which may come from a set of questions, such as the “two main questions.” The argument is not persuasive. 
For the reasons set forth above, the 35 USC § 102 rejection of claims 1, 8-10, 14, 18, 20, 23, 24, and 27-30. Applicant’s argument is not persuasive.


Applicant’s arguments and amendments, filed on 10/20/2020, with respect to the 35 USC § 103 rejection of claims 4, 6, 11, 12, and 16 have been considered but are not persuasive. 
With regard to claims 4, 6, and 16. Applicant states, without providing any evidence or reasons why, McNair and Kohli fail to teach: “monitoring interaction of a user with an electronic 
With regard to claims 11 and 12, Applicant states, without providing any evidence or reasons why, McNair and Kohli fail to teach: “monitoring interaction of a user with an electronic medical record (EMR) to identify a user interaction pattern, wherein the user interaction pattern comprises one or more natural language questions entered by the user into an input device and submitted to a cognitive question answering system; identifying a first set of questions within a predetermined set of questions that match the one or more natural language questions entered by the user; correlating the one or more natural language questions entered by the user to the first set of questions; and, training the machine learning model based on the user interaction pattern and the correlation between the one or more natural language questions entered by the user and the first set of questions, wherein the machine learning model is configured to receive the medical professional interaction pattern and determine the second set of questions that correlate to the medical professional interaction pattern.” The argument has been considered, but it is not persuasive.  
With regard to claims 2 and 5, Applicant states, without providing any evidence or reasons why, McNair and Kohli fail to teach: “monitoring interaction of a user with an electronic 
For the reasons set forth in the 35 USC § 103 rejection of claims 1, 2, 4-6, 8-12, 14, 16, 18, 20, 23, 24, and 27-30 above, Kohli, McNair, and Monteleone render amended claims 1, 2, 4-6, 8-12, 14, 16, 18, 20, 23, 24, and 27-30 obvious under 35 USC § 103. Applicant’s argument is not persuasive.

CONCLUSION
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHYAM M GOSWAMI/Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686